Exhibit 10.2

 

SWVA, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Effective as of September 1, 1997

 

This Plan has been established by SWVA, Inc. (the “Company”), effective as of
September 1, 1997 (the “Effective Date”), for the purpose of providing
supplemental retirement benefits to a select group of its management and highly
compensated employees who are participants in the SWVA, Inc. Management
Retirement Plan, as amended (the “Retirement Plan”). Participants in this Plan
are provided Supplemental Contributions (as defined herein) to replace the
portion of Discretionary Employer Contributions (also defined herein) that would
have been allocated to their accounts under the Retirement Plan in the absence
of the limitations imposed by Sections 401(a)(17) and 415 of the Code.

 

1. Definitions.

 

For purposes of this Plan, the following definitions apply:

 

(a) “Account” means the unfunded bookkeeping account established and maintained
for each Participant pursuant to Section 3 hereof.

 

(b) “Affiliate” means any entity affiliated with the Company within the meaning
of Code Sections 414(b) with respect to a controlled group of corporations,
414(c) with respect to trades of businesses under common control with the
Company, 414(m) with respect to affiliated service groups and any other entity
required to be aggregated with the Company under Section 414(o) of the Code. No
entity shall be treated as an Affiliate for a period during which it is not part
of the controlled group, under common control otherwise required to be
aggregated under Code Section 414.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Change of Control” means the occurrence of any of the following events:

 

  (i) Steel or the Company is party to a merger of combination under the terms
of which any person or group as the term is used in Rule 13d-5 under the
Securities Exchange Act of 1934 own 20% or more of the shares in the resulting
company; or

 

  (ii) at least 50% in fair market value of Steel or the Company’s assets are
sold; or

 

  (iii) at least 20% in voting power in election of directors of Steel’s or the
Company’s capital stock is acquired by any one person or group as that term is
used in Rule 13d-5 under the Securities Exchange Act of 1934; or

 

  (iv) the individuals comprising the Board of Directors of Steel on the
Effective Date cease to comprise a majority of the Board of Directors of Steel;
or

 

  (v) the individuals comprising the Board of Directors of the Company on the
Effective Date cease to comprise a majority of the Board.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

(f) “Committee” means the committee, if any, appointed by the Board to
administer this Plan on its behalf. If no committee is appointed, the Board
shall be deemed to be the Committee.

 

(g) “Company” means SWVA, Inc. or any successor thereto as a result of a merger
or consolidation.



--------------------------------------------------------------------------------

(h) “Discretionary Employer Contribution” means a profit sharing contribution
made by the Company to the Retirement Plan pursuant to Section 4.06 of the
Retirement Plan.

 

(i) “Employee” means any person employed by the Company or an Affiliate.

 

(j) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

(k) “Participant” means any Employee whose Discretionary Employer Contribution
which would be allocated to the Employee’s account under the Retirement Plan is
limited by the annual compensation limitation imposed by Section 401(a)(17) of
the Code and the limitation on “annual additions” impose by Section 415 of the
Code and with regard to periods prior to the Effective Date, the individuals set
forth on Exhibit A hereto.

 

(l) “Plan” means this SWVA, Inc. Supplemental Executive Retirement Plan, as
amended from time to time.

 

(m) “Steel” means Steel of West Virginia, Inc., or any successor thereto as a
result of a merger of consolidation.

 

(n) “Supplemental Contribution” means the amounts credited to a Participant’s
Account pursuant to Section 2 hereof.

 

(o) “Termination of Employment” means a termination of employment as an Employee
of the Company or any Affiliate for any reason whatsoever, including, without
limitation, death, retirement, resignation or dismissal (with or without cause).

 

(p) “Valuation Date” means: (i) in the event of Termination of Employment for
any reason, the last day of the month during which the Participants incurs a
Termination of Employment and (ii) in the event of a Change of Control prior to
a Termination of Employment, the last day of the month during which the Change
of Control occurs.

 

2. Supplemental Contributions.

 

(a) On the same day that a Discretionary Employer Contribution is allocated to
the Participant’s account maintained under the Retirement Plan, the Company
shall credit to each Participant’s Account an amount equal to the difference, if
any, between:

 

  (i) that portion of the Discretionary Employer Contribution which would have
been allocated to the Participant’s account under the Retirement Plan had such
amount been calculated without regard to (i) the annual compensation limitation
imposed by Section 401(a)(17) of the Code, and (ii) the limitation of “annual
additions” imposed by Section 415 of the Code; and

 

  (ii) that portion of the Discretionary Employer Contribution which actually
was allocated to the Participants’ account under the Retirement Plan.

 

(b) The determination of the amount of any Supplemental Contribution shall be
made by the Committee in its sole discretion.

 

3. Accounts and Earnings Factors.

 

(a) The Company shall establish an Account for each Participant which shall be
credited with Supplemental Contributions and, thereafter, be adjusted to reflect
earnings, losses, expenses and distributions at least annually or more
frequently as determined by the Committee in its sole and absolute discretion.
The Company shall issue a report to each Participant on a quarterly basis
reflecting the Participant’s Account activity (including total account value,
contributions made during the applicable quarter and earnings and losses) in a
manner determined by the Company in its sole discretion.



--------------------------------------------------------------------------------

(b) Amounts credited to a Participant’s Account shall be deemed to be invested
in accordance with the Participant’s investment election under the Retirement
Plan. Notwithstanding the foregoing, the Company, the Board and the Committee
shall have no obligation to actually invest any assets in the investment
vehicles selected by the Participants or in any other investment vehicle.

 

4. Vesting.

 

Each Participant shall at all times be one hundred percent (100%) vested in his
Account balance.

 

5. Payment and Form of Benefits.

 

(a) In the event of Participant’s Termination of Employment other than due to
death, the Participant’s Account balance, valued as of the Valuation Date, shall
be paid in the form of a lump sum to the Participant as soon as administratively
practicable following the Valuation Date (but in no event later than thirty days
following the Valuation Date). Notwithstanding the foregoing, in the event of a
Participant’s Termination of Employment other than death prior to the Effective
Date, the Participant’s Account balance shall be valued as of the last day of
the month preceding payment and shall be paid in the form of a lump sum to the
Participant as soon as administratively practicable.

 

(b) In the event of a Change prior to Participant’s receipt of his Account
balance, the Participant’s Account balance, valued as of the Valuation Date,
shall be paid in the form of lump sum to the Participant as soon as
administratively practicable following the Valuation Date (but in no event later
than thirty days following the Valuation Date).

 

(c) Notwithstanding the foregoing, the Company shall have the right, in its sole
and absolute discretion, to accelerate the payment of any and all benefits
payable hereunder.

 

6. Death of Participant.

 

(a) In the event of a Participant’s death prior to his receipt of payment of his
Account balance, the Participant’s Account balance, valued as of the date of the
Valuation Date, shall be paid in the form of a lump sum to the participant’
beneficiary, as determined in accordance with Section 6(b) below, as soon as
administratively practicable following the Valuation Date (but in no event later
than thirty days following the Valuation Date).

 

(b) Each Participant may designate a beneficiary to receive any benefits payable
as a result of such Participant’s death. The beneficiary designation shall be
effective only if it is made on a beneficiary designation form prescribed by the
Committee. A beneficiary designation may be revoked or changed by the
Participant at any time by filing a new beneficiary designation form with the
Committee. Absent a valid beneficiary designation hereunder, the Participant’s
beneficiary hereunder shall be his or her beneficiary under Retirement Plan.

 

7. Reemployment.

 

If a Participant who has incurred a Termination of Employment is reemployed by
the Company of an Affiliate prior to the payment of is Account balance, unpaid
benefits accrued hereunder prior to his Termination of Employment shall again be
governed by the terms of the Plan.

 

8. Claims Procedure.

 

(a) The Committee shall be responsible for determining all claims for benefits
under this Plan by the Participants or their beneficiaries. Within ninety
(90) days after receiving a claim (or within up to one hundred eighty
(180) days, if the claimant is so notified, including notification of the reason
for the delay), the Committee shall notify the Participant or beneficiary of its
decision in writing, giving the reasons for its decision if adverse to the
claim. If the decision is adverse to the claimant, the Committee shall advise
him of the Plan provisions involved, of any additional information which he must
provide to perfect his claim and why, and of his right to request a review of
the decision.



--------------------------------------------------------------------------------

(b) A claimant may request a review of an adverse decision by written request to
the Committee made within sixty (60) days after receipt of the decision. The
claimant, or his duly authorized representative, may review pertinent documents
and submit written issues and comments.

 

(c) Within sixty (60) days after receiving a request for review, the Committee
shall notify the claimant in writing of (i) its decision, (ii) the reasons
therefore, and (iii) the Plan provisions upon which it is based.

 

(d) The Committee may at any time alter the claims procedure set forth above, so
long as the revised claims procedure complies with ERISA, and the regulations
issued thereunder.

 

(e) The Committee shall have the full power and authority to interpret, construe
and administer this Plan in its sole discretion based on the provisions of the
Plan and to decide any questions and settle all controversies that may arise in
connection with the Plan. Both the Committee’s and the Board’s interpretations
and construction thereof, and actions thereunder, made in the sole discretion of
the Committee and the Board, including any Account valuation, any determination
under this Section 8, or the amount of the payment to be made hereunder, shall
be final, binding and conclusive on all persons for all persons. No member of
the Board or Committee shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this Plan.

 

(f) The Committee shall determine, subject to the provisions of this Plan:
(i) the additional Employees who shall participate in this Plan from time to
time; and (ii) when an Employee shall cease to be a Participant.

 

9. Construction of Plan.

 

Nothing contained in this Plan and no action taken pursuant to the provisions of
this Plan shall create to be construed to create a trust of any kind, or a
fiduciary relationship between the Company and the Participants, their
beneficiaries of any other person. The Company is not required to and shall not,
for federal income tax purposes or otherwise, fund this Plan. Any contributions
credited to an Account and deemed invested under this Plan shall continue for
all purposes to be part of the general assets of the Company and person other
than Company shall by virtue of the provisions of this Plan have any interest in
such amounts. To the extent that any person acquires a right to receive payments
from the Company under this Plan, such right shall be no greater than the right
of any unsecured general creditor of the Company.

 

10. Top Hat Plan.

 

It is the Company’s intention that this Plan be construed as an unfunded,
non-qualified deferred compensation plan maintained for a select group of
management of highly compensated employees within the meaning of Section 201(2)
of ERISA.

 

11. Payment Not Salary.

 

The benefits payment hereunder shall not be deemed salary or other compensation
to the Participants for purposes of computing benefits to which he may be
entitled under the Retirement Plan or any other retirement or welfare plan or
arrangement of the Company.

 

12. Withholdings.

 

The Company shall have the right to make such provisions as it deems necessary
or appropriate to satisfy any obligations it may have to withhold federal,
state, local income or other taxes incurred by reason of this Plan.

 

13. Assignment.

 

This Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns and the Participants and their heirs, executors,
administrators and legal representatives. In the event that the Company sells
all or substantially all of the assets of its business and the acquirer of such
assets assumes in writing the obligations hereunder, the Company shall be
released from any liability imposed herein and shall have no obligation to
provide any benefits payable hereunder.



--------------------------------------------------------------------------------

14. Non-Alienation of Benefits.

 

The benefits payable under this Plan shall not be subject to alienation,
transfer, assignment, garnishment, execution or levy of any kind, and any
attempt to cause any benefits to be so subjected shall not be permitted.

 

15. Amendment or Termination of Plan.

 

The Board or the Committee may amend (retroactively or otherwise) this Plan from
time to time in any respect, and may at any time terminate this Plan in its
entirety. In addition, at any time, the Board or the Committee may exclude any
Participant from further participation in this Plan. In the event of any
amendment, termination of exclusion, the Participant shall have a vested right
to a benefit from this Plan equal to his total Account balance as of the date
such termination, amendment or exclusion or the first date thereafter on which
the Participant’s Account can be valued. In the event of termination of this
Plan or exclusion of a Participant, the Company may distribute to each
Participant, as it deems appropriate, such Participant’s Account balance as of
such date or the first date thereafter on which the Participant’s Account can be
valued (as if a Termination of Employment had occurred) and have no further
obligation hereunder. Any such action by the Board or the Committee with respect
to this Plan shall be final, binding and conclusive on all parties.

 

16. Minors and Incompetents.

 

If the Committee finds that any person to whom payment is payable under this
Plan is unable to care for his affairs because of illness or accident, or is a
minor, any payment due (unless a prior claim therefore shall have been made by a
duly appointed guardian, committee or other legal representative) may be paid in
the form of lump sum distribution to one of the following: (i) the spouse,
(ii) a child, (iii) a parent, (iv) a brother or sister, or (v) to any person
deemed by the Committee to have incurred expense for the person otherwise
entitled to payment, as determined by the Committee in its sole discretion.
Notwithstanding the foregoing, the Committee may, in its sole discretion, divide
the lump sum distribution payable hereunder between or among the individuals
described in subsections (i) through (v) of the previous sentence in the
proportions determined by the Committee in its sole discretion. Any payment
under this Section 16 of the value of a lump sum distribution payable hereunder
shall be a complete discharge of the liabilities of the Company under this Plan.

 

17. Limitation of Rights.

 

Nothing contained herein shall be construed as conferring upon any Employee or
Participant the right to continue in the employ of the Company as an executive
or in any other capacity or to interfere with the Company’s right to discharge
him at any time for any reason whatsoever.

 

18. Non-Exclusivity.

 

The adoption of this Plan by the Company shall not be construed as creating any
limitations on the power of the Company to adopt such other supplemental
retirement income arrangements as it deems desirable, and such arrangements may
be either generally applicable or limited in application.

 

19. Gender and Number.

 

Wherever used in this Plan, the masculine shall be deemed to include the
feminine and the singular shall be deemed to include the plural, unless the
context clearly indicates otherwise.



--------------------------------------------------------------------------------

20. Severability.

 

In case any provision of this Plan shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision never existed.

 

21. Headings and Captions.

 

The headings and captions herein are provided for reference and convenience
only. They shall not be considered part of this Plan and shall not be employed
in the construction of this Plan.

 

22. Governing Law.

 

To the extent legally required, the Code and ERISA shall govern this Plan and,
if any provision hereof is in violation of any applicable requirement thereof,
the Company reserves the right to retroactively amend this Plan to comply
therewith. To the extent not governed by the Code and ERISA, this Plan shall be
governed by the laws of the State of West Virginia, without regard to conflict
of law provisions.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed the date
first set forth above.

 

SWVA, INC. By:  

/s/ Mark G. Meikle

--------------------------------------------------------------------------------

Title:   Vice President & CFO



--------------------------------------------------------------------------------

EXHIBIT A

 

Participant


--------------------------------------------------------------------------------

  

Effective Date of Participation

--------------------------------------------------------------------------------

1. Robert Bunting    June, 1994 2. Timothy Duke    October, 1996